Campbell J.
The appellant presented a claim against the estate of James F. Thompson, deceased, based upon a judgment originally rendered by a Justice of the Peace more than six years before the deatli of the intestate, but docketed upon a transcript by the clerk of the Circuit Court of the county where it was rendered, within the six years. The claim was rejected by the Commissioners, as barred by the lapse of time, but allowed upon appeal by the Circuit Court.
The statute of limitations bars an action on a Justice’s judgment in six years. But under our statutes the entry upon a transcript is expressly declared to give the judgment the same effect as a judgment rendered in the Circuit Court, so that it is to be enforced, discharged or can-celled in the same way. We held in Davison v. Elliott, 9 Mich., R. 252, that the effect of such a transcript and docketing was so complete, that the Circuit Court could *336not allow an appeal from the judgment of the Justice although the power to grant such appeals from Justices’ judgments is given in the broadest terms. If the right of the judgment creditor is lost upon such a judgment before it would be lost upon an ordinary Circuit Court judgment, it is manifest that the statute which, declares their effect to be the same has no meaning. And if the claim was in a condition to be enforced at all by legal proceedings against Thompson if he had lived, it cannot have any less efficacy because of his death. His estate has no better defense than he would have had himself.
It is not claimed that it could not have been enforced, had it been an original judgment in a Court of record. If so, it stands in the same position under the statute.
The judgment of the Circuit Court was correct and should be affirmed with costs.
The other Justices concurred.